344 F.2d 964
65-1 USTC  P 9308
PHILADELPHIA STEEL AND IRON CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15008.
United States Court of Appeals Third Circuit.
Argued March 15, 1965.Decided March 25, 1965.

Charles S. Jacobs, Ballard, Spahr, Andrews & Ingersoll, Philadelphia, Pa.  (William R. Spofford, Sherwin T. McDowell, Philadelphia, Pa., on the brief), for petitioner.
Mark S. Rothman, Dept. of Justice, Tax Division, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Attorneys, Department of Justice, Washington, D.C., on the brief), for respondent.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
We agree with the thorough, basically factual opinion of Judge Fisher in the Tax Court in this case.  The decision of that court will be affirmed.